PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BREELING, CHARLES
Application No. 15/418,661
Filed: 27 Jan 2017
For: TIE STRIP DEVICE AND METHOD

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed December 14, 2021.  

On August 22, 2017, the Office mailed a Restriction Requirement, which set a shortened statutory period for reply of two (2) months from the date of the Office communication. No extensions of time were obtained under 37 CFR 1.136(a). In the absence of receiving a timely and proper reply to the Restriction Requirement mailed on April 24, 2019, the application became abandoned on Tuesday, October 24, 2019. On March 2, 2018, the Office mailed a Notice of Abandonment.

The petition satisfies the requirements of 37 CFR 1.137(a). Applicant provided: (1) the required reply, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. In addition, applicant provided the statement of patent practitioner, M. Susan Spiering, explaining the facts and circumstances surrounding the extended delay support the conclusion that the entire period of delay was unintentional.

This application is being referred to Technology Center Art Unit 3677 for appropriate action by the examiner on the reply received on December 14, 2021.

Inquiries concerning this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET